                       Case 1:15-cr-00473-JMF Document 32 Filed 04/06/21 Page 1 of 1




                                                              April 1, 2021


                The Honorable Jesse M. Furman
                United States District Judge
                Southern District of New York
                500 Pearl Street
                New York, NY 10007

                        Re: United States v. Marcos Mendez-Feliz
                                     15 CR 473 (JMF)

                Dear Judge Furman:

                       The above case is scheduled for a further status conference on April 12, 2021.
                The parties believe that a further adjournment of such a conference for a period of
                90 days would be warranted.

                       The case relates to a 2006 homicide. The parties have continued to investigate
                the matter, and have had numerous substantive discussions concerning both the
                forthcoming trial ,and possible dispositions in advance thereof. The government has
                informed us that it will be forwarding a plea offer that may resolve the case. However
                the defense continues to need additional time to interview potential witnesses, to
                evaluate items our investigation has revealed, and to confer with the Defendant under
                conditions making such communication difficult.

                       Accordingly, the parties jointly request that the Court adjourn the matter to a
                convenient date in mid-July 2021. Implicit in this is the Defendant’s consent to the
                exclusion of the adjournment period from Speedy Trial calculations pursuant to 18
                U.S.C. §3161(h)(7).
Application GRANTED. The conference is hereby
ADJOURNED to July 6, 2021, at 2:30 p.m. Time is
excluded in the interests of justice from today, until July   Sincerely,
6, 2021, for the reasons set forth in counsel's letter. The
Clerk of Court is directed to terminate Doc. #31. SO
ORDERED.
                                                              David Wikstrom



                      April 5, 2021
